Not for Publication in West’s Federal Reporter
          United States Court of Appeals
                        For the First Circuit


No. 14-1075

                           BERNICE SARPONG,

                              Petitioner,

                                   v.

                        LORETTA E. LYNCH,*
              Attorney General of the United States,

                              Respondent.


               PETITION FOR REVIEW FROM AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                 Before

                      Lynch, Selya, and Lipez,
                           Circuit Judges.



     Olakunle J. Taiwo on brief for petitioner.
     Stuart F. Delery, Assistant Attorney General, Civil Division,
Anthony W. Norwood, Senior Litigation Counsel, Office of
Immigration Litigation, and Lisa Morinelli, Trial Attorney, Office
of Immigration Litigation, on brief for respondent.


                             May 26, 2015



     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Loretta E. Lynch is substituted for former
Attorney General Eric H. Holder, Jr., as the respondent.
            LIPEZ, Circuit Judge.             Petitioner Bernice Sarpong, a

native and citizen of Ghana, seeks judicial review of the Board of

Immigration Appeals' ("BIA") dismissal of her appeal from an

Immigration       Judge's    ("IJ")   denial     of    her    applications      for

withholding of removal and protection under the Convention Against

Torture    ("CAT").         Concluding   that    the   agency's      decision    is

supported by substantial evidence, we deny the petition.

                                         I.

            We briefly summarize petitioner's account, set forth the

procedural history of this petition for judicial review, and

describe    the    legal     framework    applicable     to    it.     In    2001,

petitioner's pastor sent her, along with other church members, to

the villages surrounding the city of Kumasi to work with homeless

girls.    While there, she counseled local girls to help them avoid

being drawn into prostitution or the drug trade.               A local criminal

gang perceived this as a threat, and warned that petitioner would

be harmed if she continued to interfere with its prostitution and

drug business.       When she did not relent, the gang began a series

of violent attacks and threats on petitioner, continuing from 2002

until she left Ghana in 2006.         These included a violent beating in

January 2002, a kidnapping that April, and an attack that June in

which petitioner was gang raped and forcibly circumcised.

                                      - 2 -
               Petitioner entered the United States lawfully in 2006,

but was charged with removability in 2009 based on overstaying her

non-immigrant visa.          Conceding removability, and having missed the

deadline to apply for asylum, she applied for withholding of

removal pursuant to 8 U.S.C. § 1231(b)(3), and protection under

the CAT.

               To succeed on either claim for relief, petitioner had to

establish a likelihood that she would be harmed if she returned to

Ghana.1       Specifically, with regard to withholding of removal,

petitioner      had     to   show   that   her   "life    or   freedom   would    be

threatened."       Costa v. Holder, 733 F.3d 13, 16 (1st Cir. 2013)

(quoting 8 U.S.C. § 1231(b)(3)(A)).              To prevail on her CAT claim,

she had the burden of showing that she would "more likely than not

. . . be tortured."          Id. at 17.

               After an evidentiary hearing, the IJ found petitioner's

testimony to be incredible based on inconsistencies between her

oral testimony and her written statement.                The IJ also determined

that       petitioner    provided    insufficient        corroboration   for     her



       1
       Because we uphold the agency's determination that petitioner
failed to establish a likelihood of harm, her claims necessarily
fail, and we need not address the other elements of each claim.
See, e.g., Guerra-Marchorro v. Holder, 760 F.3d 126, 128 (1st Cir.
2014).

                                       - 3 -
account.     The IJ accordingly denied petitioner's application for

relief.      The BIA dismissed her appeal in a separate opinion.

Though it conducted its own analysis, the BIA agreed with the IJ

that petitioner's testimonial inconsistencies justified an adverse

credibility     determination,        and    that    she    failed   to    provide

necessary corroboration.

             Petitioner argues that the BIA erred in finding that she

failed to meet her burden to establish a likelihood of harm.                    She

asserts that any inconsistencies in her account were immaterial,

and   that    the    BIA     failed   to    consider      the   totality   of   the

circumstances as required by law.

             Where, as here, the BIA "does not summarily adopt the

IJ's decision," Sou v. Gonzales, 450 F.3d 1, 6 (1st Cir. 2006), or

"defer[] to or adopt[] the IJ's reasons," Hernandez-Barrera v.

Ashcroft, 373 F.3d 9, 20 (1st Cir. 2004), we review the BIA's

decision alone.           See Halo v. Gonzales, 419 F.3d 15, 18-20 (1st

Cir. 2005).         An independent decision by the BIA "is the final

administrative order reviewed by the court."                Sou, 450 F.3d at 6.

             We consider whether the agency's conclusions, including

its   findings       on     credibility     and     the    failure   to    provide

corroborating evidence, are supported by substantial evidence in

the administrative record.            See Jianli Chen v. Holder, 703 F.3d

                                       - 4 -
17, 21 (1st Cir. 2012); Balachandran v. Holder, 566 F.3d 269, 273

(1st Cir. 2009); 8 U.S.C. § 1252(b)(4)(B) ("[T]he administrative

findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.").                We review

interpretations of law de novo, "but with some deference to the

agency's reasonable interpretation of statutes and regulations

that fall within its sphere of authority."          Jianli Chen, 703 F.3d

at 21.

          Applicants for withholding of removal, or protection

under the CAT, bear the burden of proving that they merit such

relief.   Soeung v. Holder, 677 F.3d 484, 487 (1st Cir. 2012); 8

U.S.C. § 1229a(c)(4)(A); 8 C.F.R. § 1208.16(b), (c)(2).           An IJ may

grant relief based on the applicant's testimony alone, if it is

deemed credible.   8 C.F.R. § 1208.16(b), (c)(2); see Soeung, 677
F.3d at 487; 8 U.S.C. § 1229a(c)(4)(B). In evaluating credibility,

an IJ "[c]onsider[s] the totality of the circumstances, and all

relevant factors," and "may base a credibility determination on

the demeanor, candor, or responsiveness of the applicant . . . the

inherent plausibility of the applicant's . . . account, the

consistency   between   the   applicant's   .   .   .   written   and   oral

statements . . . the internal consistency of each such statement

. . . or any other relevant factor."        8 U.S.C. § 1229a(c)(4)(C)

                                 - 5 -
(as amended by the REAL ID Act, Pub. L. No. 109-13, 119 Stat. 302

(2005)).

            Credible testimony is not always sufficient, however.

Even where an applicant's testimony is "otherwise credible," an IJ

may "determine[] that the applicant should provide" corroborating

evidence, or a "demonstrat[ion] that [she] does not have the

evidence and cannot reasonably obtain [it]." Id. § 1229a(c)(4)(B);

see Soeung, 677 F.3d at 488.     Where an IJ explicitly finds that

"it   was   reasonable   to   expect    the   applicant   to   produce

corroboration" and "the applicant's failure to do so was not

adequately explained," an application for relief may be dismissed.

Soeung, 677 F.3d at 488; accord Chhay v. Mukasey, 540 F.3d 1, 6-7

(1st Cir. 2008).   Such a finding is entitled to special deference

under the REAL ID Act.    8 U.S.C. § 1252(b)(4) ("No court shall

reverse a determination made by a trier of fact with respect to

the availability of corroborating evidence, as described in . . .

[§] 1229a(c)(4)(B) . . . unless the court finds, pursuant to

[§ 1252(b)(4)(B)], that a reasonable trier of fact is compelled to

conclude that such corroborating evidence is unavailable.").




                                - 6 -
                                      II.

A. Adverse Credibility Determination

             The BIA points to discrepancies between petitioner's

written statement and her testimony about the kidnapping in April

2002.     Petitioner wrote in her statement that she was kidnapped at

about midnight, driven to an "up market suburb" the next morning,

brought to meet the "boss" of the gang that evening, and left

beside a dirt road blindfolded and handcuffed all night before

being rescued.       At the hearing, however, she testified that she

was kidnapped around 8 or 9 PM, blindfolded the entire time she

was in the car, brought to meet the boss in the morning, and

eventually released without a blindfold.

             The BIA also noted that petitioner wrote in her statement

that her father had been killed by the same criminal gang that

attacked her, but at her hearing she testified that her family had

not been harmed.

             These    inconsistencies       between   petitioner's     written

statement     and    hearing   testimony,     in   the   aggregate,   provide

adequate support for an adverse credibility determination.                See

id.   §   1229a(c)(4)(C).       We   cannot    say    that   "any   reasonable

adjudicator would be compelled to conclude to the contrary."              Id.

§ 1252(b)(4)(B).        Further, we find no merit in petitioner's

                                     - 7 -
argument that the BIA failed to consider "the totality of the

circumstances,    and    all   relevant     factors"    in   judging   her

credibility.     Id. § 1229a(c)(4)(C).       She points to no specific

factor weighing in her favor that was ignored, and we have found

none.

B. Failure of Corroboration

            Petitioner   offered   little    evidence   beyond   her   own

written statement and testimony.2      She added a one-page statement

from her mother in support of her petition, but it was not made

part of the administrative record, and in any event it is so vague

that its value as corroboration would have been limited.3         Indeed,

nearly every key element of petitioner's story was undermined by

a lack of corroborating evidence where such evidence could have

reasonably been expected.      For example, these alleged events are

central to her claim of likelihood of harm:



        2
       Specifically, she submitted copies of her passport, birth
certificate and marriage certificate, and background materials on
Ghana, including a State Department report on human rights
practices.
        3
       The statement affirms, in cursory fashion, that petitioner
preached in the slums of Kumasi and was threatened and raped by
the same gang that had murdered her father. Petitioner informed
the IJ of the existence of her mother's statement during the
hearing, but her own counsel explained that it was "not submitted"
because "[i]t was just faxed to us and it's not really too clear."

                                   - 8 -
         • She suffered attacks at the hands of the gang,
           including an attack on a church compound in January
           and her kidnapping in April 2002, all in the
           presence of witnesses.

         • She was sexually assaulted in June 2002, after
           which she informed the police, her doctors, her
           pastor, and members of her family.

         • She received threats throughout her time at the
           University of Ghana, including men approaching her
           roommates and leaving notes on her door and inside
           her dorm room.

         • She received hospital treatment after being beaten
           in January 2002, and again after her brutal sexual
           assault that June, and later visited her aunt in
           the United States in order to seek treatment for
           "insomnia,   depression,   ulcers,   anxiety   and
           recurring suicidal thoughts."


              Given the nature of these events, it would be reasonable

to expect her to present statements from witnesses such as church

members, police, doctors, her family, or her university roommates.

The same goes for documentary evidence, such as police reports,

copies   of    the   threatening   notes,      or   records    of   her   medical

treatment in Ghana.      See Raghunathan v. Holder, 604 F.3d 371, 380

(7th   Cir.    2010)   (finding    no   error   where   an    IJ    demanded   an

explanation      for   the   failure      to    provide       medical     records

corroborating petitioner's claim that he received treatment for

his injuries at a hospital); In re S-M-J-, 21 I. & N. Dec. 722,


                                    - 9 -
725 (BIA 1997) ("[A]n asylum applicant should provide documentary

support for material facts which are central to his or her claim

and easily subject to verification, such as . . . documentation of

medical treatment.").        If records from Ghana were unavailable,

petitioner could have provided documentation from a physician in

the United States confirming that she suffered the injuries she

claims.    No such corroboration was forthcoming, nor did petitioner

provide a satisfactory explanation of why none was reasonably

available.

             Hence,   the   BIA   reasonably    determined    that    evidence

should have been provided to corroborate that these events actually

took place, and there is no basis for setting aside its judgment.

                                       III.

             The conclusions of the BIA are supported by substantial

evidence   in   the   record.     We    may   not   disturb   its   reasonable

determination that petitioner failed to carry her burden to show

a likelihood of harm if she returned to Ghana.            We therefore deny

the petition.




                                    - 10 -